Citation Nr: 1147479	
Decision Date: 12/30/11    Archive Date: 01/09/12

DOCKET NO.  06-35 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an increased disability rating in excess of 10 percent for cystic acne.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The Veteran served on active military duty from November 1962 to August 1967. He had unverified military reserve service from 1967 to 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Augusta, Maine.  By that rating action, the RO, in part, continued a 10 percent disability rating assigned to the service-connected cystic acne.  The Veteran appealed the RO's March 2006 rating action to the Board.  

In August 2008, August 2009 and January 2011, the Board remanded this matter for further evidentiary development.  The requested development has been completed and the Veteran's appeal has returned to the Board for appellate consideration.


FINDING OF FACT

The Veteran's service-connected cystic acne has been manifested by extensive comedones over the back of the neck, bilateral buttocks and lower abdomen and pitted scarring in the bilateral inguinal area.  There are two adherent scars located on the right neck and below the left ear over the left neck area.  There is no evidence of scars with visible or palpable tissue loss and either gross distortion of asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips)), or; with four or five characteristics of disfigurement.  


CONCLUSION OF LAW

The criteria for an increased disability rating of 30 percent, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1-4.7 (2011), 4.118, Diagnostic Code 7800 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The claimant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  See, also, the United States Court of Appeals for Veterans Claims (Court)'s decision in Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004). 

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the Federal Circuit held that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents (e.g., statements or supplemental statements of the case), was required. 

The Federal Circuit further held that such a letter should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  Id.   

Via an October 2005 letter, the RO provided the Veteran with VCAA notice prior to the appealed rating March 2006 action.  (See RO's October 2005 letter to the Veteran).  Pelegrini, supra. 

The United States Court of Appeals for Veterans Claims issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim (those five elements include:  Veteran status, existence of a disability, connection between the Veteran's service and that disability, degree of disability, and effective date pertaining to the disability).  In this case, via the above-cited letter, VA informed the Veteran of the Dingess elements. 

Regarding VA's duty to assist the Veteran with his increased evaluation claim on appeal, service treatment records (STRs), private and VA post-service medical records, and statements of the Veteran and his representative have been associated with the claims file.  The Veteran was afforded VA examinations in conjunction with his increased evaluation claim in November 2005, March 2009 and March 2011.  Copies of these examination reports are contained in the claims files. 

The Board concludes that all available evidence that is pertinent to the increased evaluation claim addressed below has been obtained and that there is sufficient medical evidence of record on which to make a decision on this issue.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47  (1999).  The Board finds that there is no further assistance that would be reasonably likely to substantiate the increased evaluation claim analyzed in the decision below. 

II. Laws and Regulations

The Veteran seeks an increased disability rating in excess of 10 percent for his cystic acne. 

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practicably can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011). The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Where the veteran's diagnosed condition does not match any of the diagnostic codes contained in the rating schedule, it is permissible to rate the condition under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  38 C.F.R. § 4.20 (2011).  One diagnostic code may be more appropriate than another based upon factors such as an individual's relevant medical history, the diagnosis, and demonstrated symptomatology. 

During the pendency of this appeal, the criteria for rating skin disabilities were revised, effective October 23, 2008.  38 C.F.R. § 4.118, (2011); 67 Fed. Reg. 49590 -49599 (July 31, 2002); VAOPGCPREC 3-00, 65 Fed. Reg. 33422  (2000); 38 U.S.C.A. § 5110(g) (West 2002).  However, those amendments only apply to applications received by VA on or after October 23, 2008, or where the Veteran expressly requests consideration under the new criteria.  Because VA received the Veteran's increased compensation claim prior to October 23, 2008 and he has not requested consideration under the new criteria, the Board has no authority to consider these revisions in deciding this claim.  VAOPGCPREC 3-00, 65 Fed. Reg. 33422 (2000); 38 U.S.C.A. § 5110(g) (West 2002). 

The Veteran has been diagnosed with and treated for acne and acne-related scarring affecting his face, neck, buttocks and thighs.  The RO has rated his cystic acne under Diagnostic Code 7806, which contemplates disability due to dermatitis or eczema, and Diagnostic Code 7828, which contemplates disability due to acne.  38 C.F.R. § 4.118, Diagnostic Codes 7806, 7828 (2008).  The Board finds that the rating criteria applied by the RO are appropriate.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992); 38 C.F.R. §§ 4.20 , 4.21 (2011).  In addition, as the evidence shows residual scarring from the Veteran's acne disorder, consideration must be given to Diagnostic Codes 7800 through 7805 for rating disfigurement and scarring. Accordingly, the Board will proceed with an analysis of the Veteran's disability under Diagnostic Codes 7800 through 7806 and 7828. 

The Board now turns to the relevant rating criteria.  Under Diagnostic Code 7806, a 10 percent rating is warranted where at least 5 percent, but less than 20 percent of the entire body or at least 5 percent, but less than 20 percent of exposed areas are affected or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of less than six weeks during a 12-month period.  A 30 percent rating is assigned where 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; where systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during a 12-month period.  A 60 percent rating is warranted where more than 40 percent of the entire body or more than 40 percent of the exposed areas are affected; or where there is constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2008). 

Under Diagnostic Code 7828, a 10 percent rating is assigned where there is deep acne (deep inflamed nodules and pus-filled cysts) affecting less than 40 percent of the face and neck, or; deep acne other than on the face and neck. A 30 percent rating is assigned where there is deep acne (deep inflamed nodules and pus-filled cysts) affecting 40 percent or more of the face and neck.  38 C.F.R. § 4.118, Diagnostic Code 7828 (2008). 

Additionally, Diagnostic Codes 7806 and 7828 direct that the skin disability be rated as disfigurement of the head, face, or neck (Diagnostic Code 7800) or scars (Diagnostic Codes 7801-7805) depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7806, 7828 (2008). 

Diagnostic Code 7800 provides ratings for disfigurement of the head, face, or neck. Under Diagnostic Code 7800, ratings may be based on the number of characteristics of disfigurement present.  The eight characteristics of disfigurement, as listed in Note 1, include the following: (1) scar five or more inches (13 or more centimeters) in length; (2) scar at least one-quarter inch (0.6 centimeters) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) scar adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 square centimeters); (6) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); (7) underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and (8) skin indurate and inflexible in an area exceeding six square inches (39 square centimeters).  A rating of 10 percent is assigned where there is one characteristic of disfigurement.  A rating of 30 percent is assigned where there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or, where there are two or three characteristics of disfigurement.  A rating of 50 percent is assigned where there is visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or, four or five characteristics of disfigurement.  A rating of 80 percent is assigned where there is visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips) or, six or more characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008). 

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, which are deep or cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 square centimeters) are rated 10 percent disabling.  Scars in an area or areas exceeding 12 square inches (77 square centimeters) are rated 20 percent disabling. Scars in an area or areas exceeding 72 square inches (465 square centimeters) are rated 30 percent disabling. Scars in an area or areas exceeding 144 square inches (929 square centimeters) are rated 40 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118 , Diagnostic Code 7801 (2008). 

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, which are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 square centimeters) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2008). 

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars. Note (1) to DC 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008). 

Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage. Note (2) provides that a 10-percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. § 4.118  (2010).  Diagnostic Code 7804 also directs the rater to consider the amputation rule found at 38 C.F.R. § 4.68  such that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation of that extremity.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008). 

Finally, Diagnostic Code 7805 provides that scars are rated based on the limitation of function of the part affected.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008). 

There are some disorders of the skin that have active and inactive stages or are subject to remission and recurrence.  Where the evaluation of such a disability that fluctuates in degree of disability is at issue, an examination of the disability during an active stage or during an outbreak is required.  Ardison v. Brown, 6 Vet. App. 405 (1994); Bowers v. Derwinski, 2 Vet. App. 675 (1992) (the frequency and duration of the outbreaks and the appearance and virulence of them during the outbreaks must be addressed).  Thus, the frequency, duration, and outbreaks of skin disease exacerbations must be addressed and the skin disorder should be considered, whenever possible, at a time when it is most disabling. 

III. Merits Analysis

The Veteran seeks an increased disability rating in excess of 10 percent for his cystic acne.  

The Board finds that the evidence of record supports an increased disability rating of 30 percent, but no higher, under Diagnostic Code 7800.  38 C.F.R. § 4.118 (2008); Diagnostic Code 7800 (2008).

The evidence of record consists of private and VA treatment examination reports, dated in November 2005, March 2009 and March 2011, as well as Social Security Administration records, which primarily reflect treatment for an un-related disorder.  

During a November 2005 VA examination, the Veteran reported a history of cystic acne on the back of his neck and bilateral buttock areas.  The VA examiner noted there were extensive comedones present over the back of the Veteran's neck and bilateral buttocks.  There was a one centimeter (cm) linear hypo-pigmented scar present over the right neck area and a three centimeter linear hypo-pigmented scar over the left neck area.  These scars were noted to be nontender to palpation with adherence to underlying structures.  They were also noted to have been superficial.  There was no edema, inflammation, keloid formation, or cellulitis present.  The diagnoses included multiple scars.  The total body surface area involved by the scars was less than 0.1 percent.  The total exposed body surface area involved by the scars was less than 0.1 percent.  There was no gross disfigurement or restriction of mobility from the scars.

A February 2006 VA treatment report reflects that the Veteran had mild erythema on the proximal interphalangeal joints of the hands.  An assessment of dermatitis was entered.  A March 2006 VA treatment report contains a notation that there was no evidence of a rash on the Veteran's skin. 

When examined by VA in March 2009, the examiner noted that there were many open comedones and scarring on the Veteran's posterior neck.  There were also open comedones on his forehead, temple, ears, cheeks, and periorbital area.  There were superficial and deep scars on the posterior neck and boxcar scars on the lower buttocks and posterior upper thighs.  There was one open comedone on the lower abdomen and a small amount of pitted scarring in the bilateral inguinal area.  The axilla and scrotum were clear.  The examiner reported that the percentage of the exposed areas affected by the Veteran's acne was approximately one (1) percent.  The percentage of the entire body affected was less than 10 percent.  The examiner's assessment included comedonal acne with evidence of scarring in old sinus tracts.  It was noted that the acne showed evidence of being deep.  The examiner indicated that the residual effect of the Veteran's acne on his lower buttocks and posterior upper thighs was largely "burned out" and not of significant severity.  The examiner also noted that the Veteran's skin disorder had a minimal to no impact on his ability to work since the affected area was limited to his neck and face.

VA examination in March 2011 reflected a history of relatively quiescent cystic acne that would occasionally result in a new, painful lesion on the buttock or posterior thigh.  There were no pustules or papules on the face.  There were some scattered, large open comedones and some nontender, mild superficial pitting scarring on the cheeks.  About two (2) percent of the face was involved.  On the neck, there were multiple, deep, pitted nontender scars with scattered large, open comedones.  This involved a substantial portion of the posterior neck only.  There was some deep, nontender pitting scarring on both buttocks, along with a few tender pink cysts.  On the upper posterior thighs, there were similar findings.  The percentage of affected areas for the entire body was approximately 10 percent.  The percentage of affected areas for exposed areas was about 5 percent.  On the neck and face only, the area affected by cystic acne, which included scarring, was 35 percent.  These disorders did not cause any limitation of function or affect the Veteran's ability to obtain gainful employment.  The diagnosis was scarring secondary to cystic acne and comedones.  There was very little active cystic acne at the present time, just a few lesions on the buttocks and posterior thighs.  The only functional impact the Veteran noted was if he has an active tender lesion on the buttock or posterior thigh, that can make it uncomfortable to sit.

Applying the criteria to the facts of this case, the Board finds that the criteria for an increased disability rating of 30 percent for cystic acne have been met under Diagnostic Code 7800.  38 C.F.R. § 4.118, Diagnostic Code 7800 (2008).

Based on the November 2005 VA examination, the Veteran had two characteristics of disfigurement:  two adherent scars located on the right neck and below the left ear over the left neck area.  The scars were adherent to underlying structures.  (See November 2005 VA scar examination report).  Thus, the Board finds that the evidence supports an increased disability rating of 30 percent, but no higher, under Diagnostic Code 7800, based upon a skin disorder manifested by two characteristics of disfigurement. 

In addressing whether he is entitled to a rating higher than 30 percent under Diagnostic Code 7800, the Board concludes that he is not because he does not meet any of the other characteristics of disfigurement.  Id.

In addressing the applicability of other diagnostic codes pertaining to scars, because Diagnostic Codes 7802-7804 and 7828 have maximum ratings of 10 and 30 percent (Diagnostic Code 7828), respectively, they cannot serve as a basis for a disability rating in view of the Board's assignment of a 30 percent disability rating for the Veteran's cystic acne in the decision herein.  38 C.F.R. § 4.118, Diagnostic Codes 7802-7804 and 7828 (2008).  

Also, Diagnostic Code 7805, which pertains to scars on areas of the body aside from the head, face or neck that affect limitation of motion, is not applicable, as the Veteran's scars of his buttocks and posterior thighs have not been found to affect the function of these areas.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008). 

Finally, as the medical evidence does not show that more than 40 percent of the Veteran's entire body or more than 40 percent of exposed areas are affected, or that the Veteran's cystic acne required constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period, an increased disability rating of 60 percent for the service-connected cystic acne is not warranted under Diagnostic Code 7806.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2008). 

IV. Rice Considerations

Finally, the Board has considered whether this appeal raises a claim of entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).  See Rice v. Shinseki, 22 Vet. App. 447   (2009) (a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation).  The record is negative for evidence that the Veteran is unemployable due to the service-connected disability on appeal.  While the Veteran is in receipt of Social Security disability benefits, it is for an unrelated disorder.  In any event, the March 2011 VA examiner specifically concluded that the impact of the Veteran's current skin condition did not affect his ability to obtain employment.  Therefore, remand or referral of a claim for TDIU is not necessary as there is no evidence of unemployability due to the service-connected cystic acne.

V. Hart Considerations

The Board finds that other than the increased 30 percent disability rating assigned to the service-connected acne, there is no other basis for a staged rating pursuant to Hart.  Hart, supra.; see also 38 C.F.R. § 3.400 (2011). 

VI. Extraschedular Considerations

Pursuant to § 3.321(b)(1) (2011), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2011).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record. Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms.  "38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The Veteran's cystic acne, as discussed above, is manifested by symptomatology contemplated by the rating criteria.  Hence, referral for consideration of an extraschedular rating is not warranted.


ORDER

A 30 percent rating, but no higher, for cystic acne is granted, subject to the criteria applicable to the payment of monetary benefits. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


